DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1, 3-5, 7-9, 11, 13-15 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

An updated search has been performed and Applicants remarks filed on June 14, 2021 have been fully considered, and these remarks, in combination with the amendment filed herein have overcome the submitted prior art. The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, herein the configuration information of the CSI-RS includes code domain information that includes a sequence cyclic shift value, and wherein in response to the sequence shift value equaling 1, a generation sequence of the CSI- RS is a sequence obtained by performing a rightward cyclic shift by 1 bit based on the base sequence, and wherein in response to the sequence cyclic shift value equaling 2, the generation sequence of the CSI-RS is a sequence obtained by performing the rightward cyclic shift by 2 bits based on the base sequence, and wherein the downlink reference signal configuration information comprises configuration information of a to-be-measured CSI-RS, as substantially described in independent claims 1, 5, 8, 11, 15 and 18. These limitations, in combination with the remaining limitations of claims 1, 5, 8, 11, 15 and 18, are not taught nor suggested by the prior art of record. Claims 3, 4, 7, 9, 13, 14, 17 and 19 depend from allowed claim and therefore allowed for the same reasons.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114.  The examiner can normally be reached on Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/Primary Examiner, Art Unit 2474